DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the description of the positive electrode tab bonding parts is very confusing.  It is unclear why both sides of the bare current collector are considered bonding parts when the positive electrode tab is only connected to one side.  It would be much clearer if the claim read that an area of the current collector does not have the protective layer and active material layer on both opposing surfaces and that the tab is connected to one surface of the current collector.
Claim 10 recites the limitation "the separator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the separator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (JP Publication 2013-045659).
Uchida discloses a wound lithium secondary battery comprising: a positive electrode, a negative electrode, a separator, and an electrolytic solution, wherein the positive electrode comprising a positive electrode current collector, a positive electrode active material composed of a lithium transition metal oxide, and an insulating layer between the active material and the current collector (Paragraphs 0019, 0025, 0026, 0030), as recited in claims 1 and 4 of the present invention.  Uchida also discloses that the insulating layer extends beyond the side of the active material (Paragraph 0030), as recited in claims 1, 3, 4 and 6 of the present invention.  Uchida teaches that a portion of the current collector not covered by the insulating layer and active material is connected to a current collector plate (tab), which is connected to a positive terminal on the other end (Paragraph 0055), as recited in claims 1 and 4 of the present invention.  Thus, the distance between the current collector plate and the edge of the insulating layer is shorter than the distance between the current collector plate and the edge of the active material (Fig. 7).
Uchida teaches every limitation of claims 1, 3, 4 and 6 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (JP Publication 2013-045659) in view of Miyazaki (U.S. Patent Publication 2013/0089781).
The teachings of Uchida have been discussed in paragraph 5 above.  Uchida also teaches that the insulating layer comprises a binder (Paragraph 0030), as recited in claims 8 and 12 of the present invention.
Uchida fails to disclose that the insulating layer comprises at least one of metal oxides, metal hydroxides, metal nitrides, metal carbides, and metal borides, that the insulating layer includes an electrical conductor, and that the thickness of the insulating layer is 1-5 microns.
Miyazaki discloses a positive electrode of an electrode assembly for an electric storage device comprising: a current collector, an active material layer, and an undercoat layer between the current collector and active material layer, wherein the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have include metal oxides, metal carbides, metal nitrides, etc. along with a conductive additive to the insulating layer of Uchida because Miyazaki teaches that during a short circuit of the battery the increasing heat causes the binder to evaporate to increase resistance between the current collector and active material and the metal oxides, etc. remain to keep the layer in place.  Additionally, the conductive additive remains to maintain conductivity between the current collector and active material.  It also would have been obvious to one of ordinary skill in the art to have formed the insulating layer of Uchida to have a thickness between 1 and 5 microns because Miyazaki teaches that this maintains electric resistance within the cell at a sufficient level.
Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (JP Publication 2013-045659) in view of Miyahisa (U.S. Patent Publication 2011/0014510).
The teachings of Uchida have been discussed in paragraph 5 above.

Miyahisa discloses a cylindrical nonaqueous secondary battery comprising a wound electrode group within a cylindrical case having a sealing plate, wherein the positive electrode comprises a portion of current collector that does not have an active material on either surface, and wherein a lead is connected to the current collector in this area and the other end of the lead is welded to the sealing plate (Paragraphs 0048-0049, 0059 and Figs. 1, 3 and 4), as recited in claims 10 and 14 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the wound battery of Uchida could also be used in a cylindrical cell because Miyahisa teaches that cylindrically shaped cells also can comprise wound batteries.  Miyahisa also teaches that the positive terminal is located in the sealing plate of the battery case.  Thus, the current collector plate would be attached to the sealing plate when it teaches being attached to the positive terminal.
Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722